This cause having been submitted upon the transcript of the record and briefs of counsel for the respective parties, all of which have been duly considered, it is ordered that the order of the court below be, and the same is, hereby reversed upon authority of the case of Anne Mattison Akers v. L.O. Corbett,et al., this day decided. (Page 730 of this Report.)
Reversed.
So ordered.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 738